PER CURIAM.
Upon consideration of the briefs, record and/or argument in this cause we affirm in part and reverse in part. The appellant did not demonstrate error with regard to the trial court’s denial of his claim for a special equity in the marital home. We affirm that portion of the trial court’s order.
However, the trial court did err in not providing for the husband to receive credit for the wife’s share of the mortgage payment, taxes and insurance on the marital home which he is required to pay. Strollo v. Strollo, 365 So.2d 189 (Fla. 1st DCA 1978), Rubino v. Rubino, 372 So.2d 539 (1st DCA 1979). That portion of the trial court’s judgment is reversed and remanded *1105for entry of an order consistent with this opinion.
ERVIN, Acting C. J., and BOOTH and LARRY G. SMITH, JJ., concur.